By JUDGE COLLIER.
This case comes before us on questions referred. By the fifth section of tire act of December, 1S20, entitled ,£an act concerning writs of error,” the Circuit Courts are authorized to refer to this Court, novel and difficult questions of law, arising in criminal cases. It is conceived that a correct practice in such cases, will not permit the defendant to assign errors in the record, but that he must be confined to the questions which were reserved for the opinion of this Court. This case has not reached this Court at the instance of the defendant, but was sent here for the purpose of satisfying the presiding judge below, that the conviction is legal; and the re* lationship of the parties upon the record, is not changed by a reference of the cause. The first question reserved, refers to so much of the indictment, only, as recites the time and place of committing the offence. The second question has no relation to any part of the record. The record then, so far as its inspection is necessary to enable this Court to form an opinion upon the matters before it, is perfect; and a certiorari is consequently refused.
Motion discharged.